Citation Nr: 0844539	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  07-18 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine 
disability, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for a cervical spine 
disability, currently rated as 10 percent disabling.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION


The veteran served on active duty from July 1977 to October 
1977 and from January 2003 to September 2003.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the benefits sought on appeal.

A videoconference hearing before a Veterans Law Judge was 
scheduled for April 2008.  However the veteran failed to 
appear for this hearing and provided no explanation for his 
absence.  His hearing request, therefore, is deemed 
withdrawn.  38 C.F.R. §§ 20.702(d); 20.704(d) (2008).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.



REMAND

Additional development is needed prior to the disposition of 
the veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  
The Board regrets the additional delay that will result from 
this remand.  Nevertheless, the Board is constrained by the 
fact that proper adjudication of the claim requires 
additional development.

With respect to the veteran's claims for increased ratings 
for lumbar and cervical spine disabilities, the Board finds 
that the requirements of VA's duty to notify and assist the 
claimant have not been met.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159 (2008).  With respect to notice, the 
pertinent statute provides that, upon receipt of a complete 
or substantially complete application, VA must notify the 
claimant and his representative of any information or lay or 
medical evidence not previously provided that is necessary to 
substantiate the claim.  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf.  38 U.S.C.A. § 5103(a).

A review of the claims folder shows that compliant notice has 
not been sent to the veteran.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Specifically, the veteran was not given notice of what was 
required to substantiate his claims for increased ratings for 
his lumbar and cervical spine disabilities, or what 
evidentiary burdens he must overcome with respect to these 
claims.  Therefore, a remand is required in order to allow 
sufficient notice to the veteran. Upon remand, the veteran 
will be free to submit additional evidence and argument on 
the questions at issue.

In this regard, the veteran was last afforded VA spine and 
peripheral nerves examinations in December 2005.  VA's duty 
to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  When available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the 
veteran's last VA examinations are not necessarily stale, the 
veteran has indicated that his condition has worsened since 
the date of the latest examinations.  Because there may have 
been a significant change in the veteran's condition, new 
examinations are in order.

Second, the veteran claims that he has PTSD that is related 
to his second period of service in Iraq from January 2003 to 
September 2003.  However, a review of the claims file shows 
that while service medical records from his second period of 
service, and service personnel records from his first period 
of service have been obtained, service medical records from 
his first period of service from July 1977 to October 1977, 
and service personnel records from his second period of 
service from January 2003 to September 2003 have not been 
associated with the claims file.  Therefore, those records 
should be obtained.

Finally, the veteran has claimed entitlement to a total 
disability rating for compensation based on individual 
unemployability (TDIU).

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2008).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16 (2008).  If the schedular rating is less 
than 100 percent, the issue of unemployability must be 
determined without regard to the advancing age of the 
veteran.  38 C.F.R. §§ 3.341(a); 4.19 (2008).  Factors to be 
considered are the veteran's education, employment history, 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. 
App. 326 (1991).

In this case, the veteran has been granted a 20 percent 
disability rating for a lumbar spine disability, a 10 percent 
rating for a cervical spine disability, 10 percent ratings 
each for dysesthesia of the right and left upper extremities, 
and a 10 percent rating for right sciatica of the lumbar 
spine.  The combined rating is 50 percent.  38 C.F.R. § 4.25 
(2008).  Accordingly, he does not meet the schedular 
requirements for a TDIU rating.  The issue, then, is whether 
the veteran's service-connected disabilities nevertheless 
prohibit him from sustaining gainful employment, such that a 
TDIU rating may be assigned on an extraschedular basis.

The veteran filed his TDIU claim in August 2005.  He contends 
that he is unemployable due to increased pain in his low back 
and lower extremities.

In December 2005, the veteran underwent a VA spine 
examination at which time the examiner indicated that he was 
last employed as a truck driver.  The examiner opined that it 
would be difficult for him to work in that occupation due to 
chronic neck and low back pain, and radiculopathy of both the 
upper and lower extremities.  The examiner indicated that he 
was unable to do activities that required prolonged sitting, 
standing, walking, repetitive bending, twisting, and rotation 
of the cervical and lumbar spines.  The examiner further 
opined that he was unemployable due to his service-connected 
disabilities.

The Board finds that an opinion is needed as to whether the 
veteran, solely as a result of his service-connected 
disabilities, is no longer able to be employed or whether he 
is more generally unemployable.  It does not appear that an 
examiner has yet been asked to render an opinion as to the 
overall effect of the veteran's service-connected 
disabilities alone on his ability to obtain and retain 
employment.  Because the authority to assign extra-schedular 
ratings has been specifically delegated to the Under 
Secretary for Benefits and the Director of the Compensation 
and Pension Service, and not the Board, in the first 
instance, the correct course of action for the Board where it 
finds that entitlement to an extra-schedular evaluation may 
be present is to raise the issue and remand it for the proper 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
Floyd v. Brown, 9 Vet. App. 88 (1996).  In light of this, the 
prudent and thorough course of action is to afford the 
veteran an examination to ascertain the impact of his 
service-connected disabilities on his unemployability.  In 
this regard, the examiner on remand should specifically 
reconcile the opinion with the other opinions of record, 
including the December 2005 VA examiner's opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's service medical 
records from July 1977 to October 1977.

2.  Obtain the veteran's service personnel 
records from January 2003 to September 
2003.

3.  Send the veteran a corrective notice 
in accordance with Vazquez-Flores v. Peak, 
22 Vet. App. 38 (2008) that: (1) informs 
him that he must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of his lumbar and 
cervical spine disabilities and the effect 
that worsening has on his employment and 
daily life; (2) informs him of all 
potentially applicable diagnostic criteria 
with regard to his claims for increased 
ratings for his lumbar and cervical spine 
disabilities including Diagnostic Codes 
5010, 5237, 5242, and 5243 and (3) 
provides him with examples of the types of 
medical and lay evidence to submit in 
support of his increased rating claims.

4.  Schedule the veteran for VA spine and 
neurological examinations to determine the 
current nature and severity of his lumbar 
and cervical spine disabilities.  The 
claims file should be reviewed by the 
examiner and that review should be 
indicated in the examination report.  
Specifically, the examiner should provide 
the following information:

a)  Provide ranges of motion of the 
lumbar and cervical spine.
b).  Describe any neurological 
impairment (and any symptoms the 
impairment produces) resulting from the 
spinal disability and characterize the 
level of impairment caused by the 
veteran's radiculopathy of each lower 
extremity and dysesthesia of each upper 
extremity (complete paralysis, severe 
incomplete paralysis, moderately severe 
incomplete paralysis, moderate 
incomplete paralysis, or mild 
incomplete paralysis).

c)  State the length of the length of 
time during the past twelve months that 
the veteran has had incapacitating 
episodes due to the spinal 
disabilities.  Incapacitating episodes 
are periods of acute signs and symptoms 
due to intervertebral disc syndrome 
that require rest prescribed by a 
physician and treatment by a physician.

5.  Schedule the veteran for an 
examination to ascertain the impact of his 
service-connected lumbar and cervical 
spine, dysesthesia of the upper 
extremities, and right sciatica 
disabilities on his unemployability.  The 
claims folder should be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  That 
review should be indicated in the 
examination report.  The examiner must 
evaluate and discuss the effect of the 
veteran's service-connected disabilities 
on his employability.  The examiner should 
specifically attempt to reconcile the 
opinion with all other opinions of record, 
including the December 2005 VA opinion.  
The rationale of all opinions must be 
provided.  Specifically, the examiner 
should provide the following opinion:

Is it at least as likely as not (50 
percent or more probability) that the 
veteran is unable to obtain or maintain 
substantially gainful employment solely 
as a result of his service-connected 
lumbar and cervical spine, dysesthesia 
of the upper extremities, and right 
sciatica disabilities, without 
consideration of his age or any non-
service-connected disabilities?

6.  Then, readjudicate the issue on 
appeal, including assessment of whether 
referral of the TDIU and increased rating 
claims to the appropriated department 
officials under 38 C.F.R. § 3.321(b)(1) 
for extraschedular consideration is 
warranted.  If the decision remains 
adverse to the veteran, issue a 
supplemental statement of the case and 
allow the applicable time for response.  
Then, return the case to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).


_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

